Citation Nr: 0025505	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to September 
1963.



REMAND

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to service 
connection for a right knee condition, a left knee condition, 
and a back condition.  

In his March 1999 substantive appeal, the veteran indicated 
that he did not want a hearing before a member of the Board.  
In a May 13, 1999 letter, the RO informed the veteran that 
his appeal had been certified to the Board and that if he 
wanted to appear personally at a hearing before the Board, he 
should submit a request for a hearing within 90 days of the 
date of the letter or before the Board issued a decision, 
whichever came first.  On May 26, 1999, the Board received a 
VA Form 9, substantive appeal signed by the veteran on April 
23, 1999 requesting a hearing before a member of the Board at 
the local RO.  

Accordingly, in order to ensure full compliance with due 
process requirements, the veteran's claim is REMANDED to the 
RO for the following development:

The RO should schedule the veteran for a 
hearing at the Denver, Colorado, RO 
before a Traveling Member of the Board.  
Notification of the hearing should be 
mailed to the veteran and a copy of the 
notice placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



